DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 refers to “the end metal separator”, but there are two end metal separators in independent claim 1. It is unclear if the claim refers to one or both sets of a metal plate and an end separator. For purposes of examination, it is assumed that both sets of a metal plate and an end separator are made of the same kind of metal material. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda et al. (PGPub 2020/0212472).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Considering Claim 1, Ikeda discloses a fuel cell stack (fuel cell stack 10 [0020, Figures 2 and 3]) comprising:
a cell stack body including a plurality of power generation cells stacked in a stacking direction (cell stack body 14 formed of plurality of power generation cells 12 stacked in horizontal direction [0020, Figures 2 and 3]), the power generation cells each including a membrane electrode assembly (membrane electrode assembly 28 [0023, Figure 3]) and metal separators provided on both sides of the membrane electrode assembly, respectively (first and second metal separators 30 and 32 sandwich MEA 28 [0023, Figure 3]), wherein the cell stack body includes end metal separator positioned at both ends of the power generation cells in the stacking direction (end metal separators 30e, 32e at ends of stack in stacking direction [Abstract, Figure 3]); 
a bead seal is formed integrally with each of the end metal separators (bead seals 52 and 62 are formed integrally with each end separator 30, 32 [Abstract, 0037, 0046, Figure 3]), the bead seal protruding outward in the stacking direction in order to prevent leakage of fluid ([0007]); 

the support member has a recess accommodating the metal plate (recesses 84b and 94b of support members accommodate each respective metal plate [0064, 0071, Figure 3]); and 
a gap is provided between an inner peripheral end of the metal plate and the recess, or between an outer peripheral end of the metal plate and the recess, for absorbing thermal expansion difference between the metal plate and the support member (gap G provided between outer peripheral end 80e of first metal plate and side wall surface 84bs of recess 84b [0064, Figure 3] for allowing thermal expansion of the first metal plate [0064], gap G provided between outer peripheral end 90e of second metal plate and side wall surface 94bs of recess 94b [0071, Figure 3] for allowing thermal expansion of the second metal plate [0071]). 
	Considering Claim 8, Ikeda discloses that a ridge of the bead seal and the elastic seal member are provided at positions overlapped with each other as viewed in the stacking direction (ridges of bead seals 52, 62 overlapped with ridges of elastic seal members 82, 92 in stacking direction [0061, 0068, Figure 3]). 
	Considering Claim 9, Ikeda discloses that a resin member is interposed between a ridge of the bead seal and the metal plate (resin member 56 fixed to ridge of bead seal so as to be interposed between seal and metal plate [0065, 0072, Figure 3]). 
	Considering Claim 10, Ikeda discloses that the metal plate and the end metal separator are made of the same kind of metal material (each metal plate and end metal separator are made of the same kind of metal material [0062, 0069]. 
Considering Claim 11, Ikeda discloses that he support member comprises part of insulators provided on both sides of the cell stack body in the stacking direction (at each stacking end, support members are part of insulators 18a, 18b [0066, 0073, Figure 3]). 
	Allowable Subject Matter
Claims 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 1 and 8-11 would be allowable if the rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 112(b) are overcome.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 2-7, prior art reference Ikeda discloses that it is possible to stably support the first and second metal plates 80, 90 across the grooves 84a, 94a [0094], and that each metal plate 80, 90 directly contacts the support members 84, 94 and is slidable in a direction perpendicular to the stacking direction relative to the support members [0061, 0068, Figure 3]. Ikeda does not suggest a positioning member made of rubber material or comprising a spring as required by claim 2, and such a positioning member may appear to interfere with the sliding function of the metal plate and the stable support provided by Ikeda. 
Regarding claim 1, prior art reference US PGPub 2018/0040907 discloses sealing beads 52b and 62b for an MEA fuel cell stack [0042, 0049, Figure 3], but the configuration instead only uses proximate elastic seal members 80, 84 that directly abut the seal lines [0059, 0068, Figure 3] so as to improve the sealing performance at the end of the stack body [0014], as opposed to overlapping metal plates that are provided between the bead seal and the elastic seal member as required by the claims. 

Conclusion
Additional prior art reference US PGPub 2017/0012300 was considered as relevant but not relied upon. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725